Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of the 1st day of
April, 2013 (the “Effective Date”), between Chesapeake Television, Inc., a
Maryland corporation (“Chesapeake”), and Steven J. Pruett (“Employee”).

 

R E C I T A L S

 

A.            Chesapeake and other related entities, including but not limited
to, Chesapeake’s parent company and sole shareholder, Sinclair Television
Group, Inc., a Maryland corporation (“STG”), and STG’s direct and indirect
wholly-owned subsidiaries, desires to own or operate television broadcast
stations in the United States and to invest in and/or manage television industry
related and non-industry related businesses.

 

B.            Chesapeake is in the process of identifying potential acquisition
candidates and in conjunction therewith is currently under contract with
Barrington Broadcast Group, LLC (“Barrington”) and Cox Communications, Inc.
(“Cox”) (Barrington and Cox are sometimes referred to in this Agreement as the
“Potential Acquisitions”) and wants to establish its own acquisition, financing,
and management team with regard thereto.

 

C.            Employee has extensive experience in the television industry, as
well as in management sales and financing and is desirous of becoming Chief
Operating Officer (the “COO”) of Chesapeake.

 

D.            Chesapeake has identified the Employee as the person it wishes to
run its operations, and Employee has expressed his desire to run the business
operations for Chesapeake.

 

D.            In an effort to induce the Employee to become its COO, Chesapeake
has agreed that, upon the execution of this Agreement, the Employee (i) will
receive a one-time signing bonus of Fifty Thousand Dollars and no cents
($50,000.00) (the “Signing Bonus”) and (ii) shall be included in an unfunded
incentive bonus plan described in Section 8 of this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION OF the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.             Duties.

 

1.1.         Duties Upon Employment.   Upon the terms and subject to the other
provisions of this Agreement, Employee shall be employed by Chesapeake as its
Chief Operating Officer (the “COO”) and in such capacity, Employee will:

 

(a)           report (i) generally to the Board of Directors of Chesapeake (the
“Chesapeake Board”) and the Board of Directors of STG (the “STG Board”) (the
Chesapeake Board and the STG Board and sometimes collectively referred to in
this Agreement as the “Boards”): and (ii) directly to David D. Smith (“Smith”),
the Chairman of both Boards and the and President of both STG and Chesapeake
and/or to David B. Amy (“Amy”), the Executive

 

a

--------------------------------------------------------------------------------


 

Vice President of both Chesapeake and STG or the successors of Smith and Amy;

 

(b)           have such responsibilities and perform such duties as may from
time to time be established by the Boards or by Smith and/or Amy or their
successors.

 

1.2.         Full-Time Employment.    The Employee agrees to devote Employee’s
full working time, attention, and best efforts exclusively to the business of
Chesapeake and its direct and indirect subsidiaries.

 

1.3.         Location.   During the Employment Term, Employee’s principal place
of business and from where he shall be primarily based will be the location of
Chesapeake’s home office in the Baltimore, Maryland Metropolitan Area, or such
other location that the Employee and Smith and/or Amy mutual agree that will be
advantageous and beneficial to Chesapeake and/or as may from time to time be
designated or approved by the Chesapeake Board and the Employee.  The parties
acknowledge and agree that the nature of Employee’s duties hereunder shall, in
any event, require substantial travel from time to time consistent with his
employment with Chesapeake or as may be from time to time reasonably directed by
the Smith, Amy, and/or the Chesapeake Board.  In all such instances (and
consistent with Chesapeake’s policies form time-to-time in affect), Chesapeake
shall pay all reasonable and customary moving expenses incurred by the Employee
in the event the employee is required to move from the Chesapeake’s home office
in the Baltimore, Maryland Metropolitan Area.

 

2.             Term.

 

2.1.         Term.     The term of Employee’s employment under this Agreement
(the “Employment Term”) shall begin on the Effective Date and continue until
employment is terminated in accordance with Section 4 of this Agreement.

 

2.2.         At Will Employment.  Notwithstanding anything else in this
Agreement to the contrary, including, without limitation, the provisions of
Section 2.1, Section 3, or Section 4 of this Agreement, Chesapeake’s employment
of Employee is not for a specified period of time, and Chesapeake or Employee
may terminate the employment of Employee with or without Cause (as defined in
Section 4.1(c) of this Agreement) at any time for any reason.  There is not as
of the Effective Date, nor will there be in the future, unless by a writing
signed by all of the parties to this Agreement, any express or implied agreement
as to the continued employment of Employee.

 

3.             Compensation and Benefits.

 

3.1.         Compensation.    Subject to the terms of this Agreement, Chesapeake
shall compensate Employee in the form of salary and bonus compensation.  The
Signing Bonus has been paid simultaneously at the execution of this Agreement. 
The Employee’s initial annual salary is Six Hundred Fifty Thousand Dollars and
No Cents ($650,000.00) (the “Base Salary”), which shall be paid to Employee
consistent with Chesapeake’s policies in effect from time to time.  During each
calendar year, any increases to the Base Salary shall be determined by the
Compensation Committee of the Chesapeake Board (the “Compensation Committee”). 
In addition, the Employee shall have the right to earn an annual performance
bonus (the “Performance Bonus”)

 

b

--------------------------------------------------------------------------------


 

as determined by the Compensation Committee in its absolute and complete
discretion.  Any such Performance Bonus shall be determined and payable after
the Compensation Committee has had the opportunity to review any financial,
ratings, and/or other information that it determines is necessary, appropriate,
or relevant for or to such determination.  Any changes to the Base Salary and/or
Performance Bonus may be made without in any manner altering the terms of this
Agreement.  Any deferred portion of Employee’s total compensation will be
controlled by the terms of this Agreement, as may be amended from time to time
only by subsequent written agreement(s) that are executed in accordance with
this Agreement and in particular Sections 9.8 and 9.14 hereof.

 

3.2.         Vacation.   During each calendar year during the Employment Term,
Employee shall be entitled to paid vacation leave in an amount equal to one
(1) week plus the amount otherwise available to similarly situated Chesapeake
employees in accordance with such policies in effect from time to time at
Chesapeake.

 

3.3.         Health Insurance and Other Benefits.   During the Employment Term,
Employee shall be eligible to participate in health insurance programs that may
from time to time be provided by STG to its senior executives generally, and
Employee shall be eligible to participate in other employee benefits plans that
may from time to time be provided by STG to its senior executives generally.

 

3.4.         Tax Issues.   To the extent taxable to Employee, Employee will be
responsible for accounting for and payments of taxes on the benefits provided to
Employee, and Employee will keep such records regarding uses of these benefits
as Chesapeake reasonably requires and will furnish Chesapeake all such
information as may be reasonably requested by it with respect to such benefits.

 

3.5.         Expenses.   Chesapeake will pay or reimburse Employee (i) all
moving expenses in accordance with Chesapeake’s policies with regard thereto in
effect from time to time, and (ii) the reasonable pre-approved interim lodging
expenses of the Employee and his spouse pending the establishment by Chesapeake
of its permanent headquarters.  Chesapeake shall also reimburse Employee for
reasonable travel expenses that are reasonably necessary or appropriate for a
business purpose.  Any question as to whether any such travel expense is subject
to reimbursement shall be determined by Smith and/or Amy and /or the Chesapeake
Board, as the case may be.  Employee shall also be reimbursed for all other
reasonable business expenses incurred by Employee during the Employment Term on
behalf of Chesapeake in accordance with corporate policies established from time
to time by Chesapeake.  Without limiting the generality of the foregoing, any
expense reimbursement pursuant to this Section 3.5 shall be subject to Employee
supplying to Chesapeake itemized accounts or receipts in accordance with
Chesapeake’s procedures and policies with respect to reimbursement of expenses
in effect from time to time.  Each of Chesapeake’s policies with regard to the
reimbursement of any expenses shall be substantially comparable to the similar
policy of STG.

 

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Internal Revenue Code (the “Code”), including, where applicable, the requirement
that: (i) any reimbursement is for expenses incurred during the period of Term
of this Agreement; (ii) the amount of expenses eligible for

 

c

--------------------------------------------------------------------------------


 

reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

4.             Employment Termination.

 

4.1.         Termination Events.

 

(a)           The Employment Term will end, and the parties will not have any
rights or obligations under this Agreement (except for the rights and
obligations under those Sections of this Agreement that are continuing and will
survive the end of the Employment Term, as specified in Section 9.10 of this
Agreement) on the earliest to occur of the following events (each a “Termination
Date”):

 

(1)           the death of Employee;

 

(2)           the termination of Employee’s employment as a result of Employee’s
Disability (as defined in Section 4.1(b) of this Agreement) of Employee;

 

(3)           the termination of Employee’s employment by Employee without Good
Reason (as defined in Section 4.1(d) of this Agreement);

 

(4)           the termination of Employee’s employment by Chesapeake for Cause
(as defined in Section 4.1(c) of this Agreement);

 

(5)           the termination of Employee’s employment by Chesapeake without
Cause; or

 

(6)           the termination of Employee’s employment by Employee for Good
Reason within three (3) months of the inception of the event (or the last in any
series of events) giving rise to the Good Reason; provided, however, the
Employee has first given the Employer written notice of the Good Reason within
ten (10) business days of its occurrence and thirty (30) days following such
notice to correct it.

 

(b)           Except as is provided in the last sentence of this Section 4.1(b),
for the purposes of this Agreement, “Disability” means Employee’s inability,
whether mental or physical, to perform the normal duties of Employee’s position
for ninety (90) days (which need not be consecutive) during any twelve (12)
consecutive month period, and the effective date of such Disability shall be the
day next following such ninetieth (90th) day.  If Chesapeake and Employee are
unable to agree as to whether Employee is disabled, the question will be decided
by a physician to be paid by Chesapeake and designated by Chesapeake, subject to
the approval of Employee (which approval may not be unreasonably withheld) whose
determination will be final and binding on the parties.  Notwithstanding
anything in this Section 4.1(b) or in this Agreement to the contrary, to the
extent necessary to prevent a violation of section 409A of the

 

d

--------------------------------------------------------------------------------


 

Code (and any guidance issued thereunder), “Disability” means a medically
determinable physical or mental impairment which qualifies Employee for total
disability benefits under the federal Social Security Act and/or which, in the
opinion of the Chesapeake (based upon such evidence as it deems satisfactory):
(i) can be expected to result in death or to last at least twelve (12) months,
and (ii) will prevent Employee from performing any substantial gainful activity.

 

(c)           For the purposes of this Agreement, “Cause” means any of the
following:  (i) the wrongful appropriation for Employee’s own use or benefit of
property or money entrusted to Employee by Chesapeake or its direct or indirect
subsidiaries, (ii) the conviction or granting of a Probation Before Judgment (or
similar such finding or determination if not by a Maryland court) of a crime
involving moral turpitude, (iii) Employee’s continued willful disregard of
Employee’s duties and responsibilities hereunder after written notice of such
disregard and the reasonable opportunity to correct such disregard,
(iv) Employee’s continued violation of Chesapeake policy after written notice of
such violations (such policy may include policies as to drug or alcohol abuse)
and the reasonable opportunity to cure such violations, (v) any willful
misconduct or gross negligence by Employee which is reasonably likely (in the
opinion of Chesapeake’s FCC counsel) to actually jeopardize a Federal
Communications Commission license of any broadcast station owned directly or
indirectly by Chesapeake or STG or programmed, directly or indirectly, by STG;
or (vi) the continued insubordination of Employee and/or Employee’s repeated
failure to follow the reasonable directives of the Smith, Amy, and/or the
Chesapeake Board after written notice of such insubordination or the failure to
follow such reasonable directives.  Upon a termination for Cause, all of
Employee’s duties as described in Section 1 of this Agreement shall terminate.

 

(d)           For purposes of this Agreement, “Good Reason” means any of the
following: (i) a more than ten percent (10.0%) reduction in Employee’s
compensation (other than a reduction consistent with a company-wide reduction in
pay affecting substantially all executive employees of Chesapeake and/or STG),
(ii) a material reduction in the duties and responsibilities of Employee or
(iii) if Employee is no longer Chesapeake’s COO or equivalent or no longer
reports to Smith and Amy (or their successors) and the Chesapeake Board.

 

4.2.         Termination Payments.

 

(a)           If Employee’s employment is terminated pursuant to
Section 4.1(a)(1) (i.e., upon his death), Chesapeake shall pay to the person or
persons designated by Employee pursuant to Section 9.19 (or, if no such written
designation has been made, Employee’s estate), all of the following:

 

1.             within thirty (30) days after the Termination Date the Base
Salary with respect to the then current year that would have been payable to
Employee under Section 3.1 of this Agreement had the Employment Term ended on
the last day of the month in which the Termination Date occurs;

 

2.             within thirty (30) days after the Termination Date, a payment in
respect of unutilized vacation time that has accrued through the Termination
Date (determined in accordance with corporate policies established by Chesapeake
and consistent with Section 3 of this

 

e

--------------------------------------------------------------------------------


 

Agreement); and

 

3.             if payment of the Special Incentive Bonus (as defined in
Section 8.1 of this Agreement) has not occurred prior to the Termination Date, a
payment equal to any applicable Special Incentive Bonus calculated and payable
in accordance with Section 8 of this Agreement as of the date of the Termination
Date.

 

(b)           If Employee’s employment is terminated pursuant to
Section 4.1(a)(2) of this Agreement (i.e., upon his Disability), Chesapeake
shall pay all of the following:

 

1.             within thirty (30) days after the Termination Date, the Base
Salary with respect to the then current year that would have been payable to
Employee under Section 3.1 had the Employment Term ended on the last day of the
month in which the Termination Date occurs;

 

2.             within thirty (30) days after the Termination Date, a payment in
respect of unutilized vacation time that has accrued through the Termination
Date (determined in accordance with corporate policies established by Chesapeake
and consistent with Section 3 of this Agreement); and

 

3.             if payment of the Special Incentive Bonus (as defined in
Section 8.1 of this Agreement) has not occurred prior to the Termination Date, a
payment equal to any applicable Special Incentive Bonus calculated and payable
in accordance with Section 8 of this Agreement as of the date of the Termination
Date.

 

(c)           If Employee’s employment is terminated pursuant to
Section 4.1(a)(3) of this Agreement (i.e., by Employee without Good Reason),
Chesapeake shall pay to the Employee the following:

 

1.             within thirty (30) days after the Termination Date, the Base
Salary due Employee up to and including the Termination Date;

 

2.             within thirty (30) days after the Termination Date, a payment in
respect of unutilized vacation time that has accrued through the Termination
Date (determined in accordance with corporate policies established by Chesapeake
and consistent with Section 3 of this Agreement; and

 

3.             any Special Incentive Bonus for which, on or prior to such
Termination Date, Employee has satisfied all of the conditions for receipt
thereof under Section 8 of this Agreement (i.e., the date of Employee’s
termination is after the Earned Bonus Date specified in Section 8.1 of this
Agreement, but before payment of the Special Incentive Bonus) with the Special
Incentive Bonus payable in accordance with Section 8 of this Agreement based on
the Earned Bonus Date.

 

(d)               If Employee’s employment is terminated pursuant to
Section 4.1(a)(4) of this Agreement (i.e., by Chesapeake for Cause), Chesapeake
shall pay to Employee:

 

f

--------------------------------------------------------------------------------


 

1.             within thirty (30) days after the Termination Date, the Base
Salary due Employee up to and including the Termination Date;

 

2.             within thirty (30) days after the Termination Date, a payment in
respect of unutilized vacation time that has accrued through the Termination
Date (determined in accordance with corporate policies established by Chesapeake
and consistent with Section 3 of this Agreement); and

 

3.             any Special Incentive Bonus for which, on or prior to such
Termination Date, Employee has satisfied all of the conditions for receipt
thereof under Section 8 of this Agreement (i.e., the date of Employee’s
termination is after the Earned Bonus Date specified in Section 8.1 of this
Agreement, but before payment of the Special Incentive Bonus), which amount
payable under this Section 4.2(d)(3) shall never exceed an amount equal to the
Base Salary with respect to the then current year that would have been payable
to Employee under Section 3.1 of this Agreement had the Employment Term ended on
the last day of the month in which the Termination Date occurs and which amount
is payable in accordance with Section 8 of this Agreement.

 

(e)           If Employee’s employment is terminated pursuant to
Section 4.1(a)(5) of this Agreement (i.e., by Chesapeake without Cause) or
pursuant to Section 4.1(a)(6) of this Agreement (i.e., by Employee for Good
Reason), Chesapeake shall pay Employee all of the following:

 

1.             within thirty (30) days after the Termination Date, the Base
Salary with respect to the then current year that would have been payable to
Employee under Section 3.1 of this Agreement had the Employment Term ended on
the last day of the month in which the Termination Date occurs plus one
(1) additional month’s Base Salary;

 

2.             within thirty (30) days after the Termination Date, a payment in
respect of unutilized vacation time that has accrued through the Termination
Date (determined in accordance with corporate policies established by Chesapeake
and consistent with Section 3 of this Agreement);

 

3.             within thirty (30) days after the Termination Date, the sum of
Employee’s annual Base Salary (as in effect at the Termination Date or, if
higher at any time within the ninety (90) days preceding such Termination Date,
such higher Base Salary) and the average of any Performance Bonus paid to
Employee for two (2) calendar years immediately preceding the Termination Date
(or, if the Termination Date occurs prior to 2015, the bonus, if any, paid for
2013 services) (such sum hereafter called the “Annual Cash Compensation”); and

 

4.             any Special Incentive Bonus for which, on or prior to such
Termination Date, Employee has satisfied all of the conditions for receipt
thereof under Section 8 of this Agreement (i.e., the date of Employee’s
termination is after the Earned Bonus Date specified in Section 8.1 of this
Agreement, but before payment of the Special Incentive Bonus) less any payment
made in accordance with Section 4.2(e)(3) ), and with any Special Incentive
Bonus payable in accordance with Section 8 of this Agreement.

 

g

--------------------------------------------------------------------------------


 

5.             Confidentiality and Non-Competition.

 

5.1.         Confidential Information.

 

(a)           During Employee’s employment hereunder (and at all times
thereafter), Employee shall:

 

(1)           keep all “Confidential Information” (as defined in
Section 5.1(b) of this Agreement) in trust for the use and benefit of
(i) Chesapeake and STG and their direct and indirect parents and subsidiaries
now existing or existing in the future, and (ii) all broadcast stations owned,
operated, or programmed directly or indirectly by STG, Chesapeake, or their
direct or indirect parents and subsidiaries (collectively, the Chesapeake
Entities”);

 

(2)           not, except as (i) required by Employee’s duties under this
Agreement, (ii) authorized by Smith, Amy, and/or the Chesapeake Board, or
(iii) required by law or any order, rule, or regulation of any court or
governmental agency (but only after notice to Chesapeake of such requirement),
at any time during or after the termination of Employee’s employment with
Chesapeake, directly or indirectly, use, publish, disseminate, distribute, or
otherwise disclose any Confidential Information;

 

(3)           take all reasonable steps necessary, or reasonably requested by
any of the Chesapeake Entities, to ensure that all Confidential Information is
kept confidential for the use and benefit of the Chesapeake Entities; and

 

(4)           upon termination of Employee’s employment or at any other time any
of the Chesapeake Entities in writing so request, promptly deliver to such
Chesapeake Entity all materials constituting Confidential Information relating
to such Chesapeake Entity (including all copies) that are in Employee’s
possession or under Employee’s control.  If requested by any of the Chesapeake
Entities to return any Confidential Information, Employee will not make or
retain any copy of or extract from such materials.

 

(b)           For purposes of this Section 5.1, Confidential Information means
any proprietary or confidential information of or relating to STG or any of the
Chesapeake Entities (or any of such companies’ respective parents, subsidiaries,
or affiliates) that is not generally available to the public.  Confidential
Information includes all information developed by or for STG or any of the
Chesapeake Entities (by the Employee or otherwise) concerning marketing used by
any of the Chesapeake Entities, suppliers, or customers (including advertisers)
with which any of the Chesapeake Entities has dealt prior to the Termination
Date, plans. Analyses or reports for development of new services and expansion
into new areas or markets, internal operations, financial information,
operations, budgets, and any trade secrets or proprietary information of any
type owned by any of the Chesapeake Entities, together with all written,
graphic, other materials relating to all or any of the same, and any trade
secrets as defined in the Maryland Uniform Trade Secrets Act, as amended from
time to time.

 

h

--------------------------------------------------------------------------------


 

5.2.         Non-Competition/Non-Hire/Non-Solicitation.

 

(a)           If Employee receives any Special Incentive Bonus under Section 8
of this Agreement, or if Employee’s employment is terminated (i) pursuant to
Section 4.1(a)(3) of this Agreement (i.e., by Employee without Good Reason) or
(ii) pursuant to Section 4.1(a)(4) of this Agreement (i.e., for Cause), Employee
shall not, for a period of eighteen (18) months after termination, directly or
indirectly, participate in any activity involved in the ownership or operation
of any television broadcast station, any subscription broadcast service, cable
television system operator, cable interconnect, cable television channel or
similar enterprise within any Designated Market Area (as defined in Section 5.2
(f) of this Agreement) in which STG or any of the Chesapeake Entities owns,
operates, programs, or supplies substantially all of the program services to a
broadcast station immediately prior to such termination.  As used herein,
“participate” means lending one’s name to, acting as a consultant or adviser
for, being employed by, or acquiring any direct or indirect interest in any
business or enterprise, whether as a stockholder, members, partner, officer,
director, employee, consultant, or otherwise.

 

(b)           While employed by Chesapeake or any of the Chesapeake Entities,
and for twelve (12) months thereafter, if Employee’s employment is terminated
pursuant to Sections 4.1(a)(5) or (6), or for eighteen (18) months thereafter
(if Employee’s employment is terminated pursuant to any other provision of
Section 4.1(a) other than Section 4.1(a)(1)), Employee will not directly or
indirectly:

 

(1)           hire, attempt to hire, or to assist any other person or entity in
hiring or attempting to hire any employee of STG’s parent, Sinclair Broadcast
Group, Inc. (“SBG”), STG or any of the Chesapeake Entities or any person who was
an employee of any of such companies (or of their respective parents,
subsidiaries, or affiliates) within the prior twelve (12) months period; or

 

(2)           solicit, in competition with SBG, STG, or any of the Chesapeake
Entities, the business of any customer of SBG, STG or any of the Chesapeake
Entities (or any of such companies’ respective parents, subsidiaries, or
affiliates) or any entity whose business SBG, STG or any of the Chesapeake
Entities (or any of such companies’ respective parents, subsidiaries, or
affiliates) actively solicited during the twelve (12) months period prior to
Employee’s termination.  For purposes of the immediately preceding sentence,
“actively solicited” means that Chesapeake expended time and expense in seeking
to obtain the business of such prospective customer, and shall not include any
general solicitation or any contact that did not result in any follow-on
discussions regarding a specific customer relationship.

 

(c)           Notwithstanding anything else contained in this Section 5.2,
(i) Employee may at any time own, for investment purposes only, up to five
percent (5%) of the stock of any publicly-held corporation whose stock is either
listed on a national stock exchange or on the NASDAQ National Market System if
Employee is not otherwise affiliated with such corporation, and (ii) after the
Employment Term only, Employee shall not be prohibited from participating with
any entity whose EBITDA from the sale, utilization, or development of digital
television spectrum, when combined with the earnings derived from the operation
of television stations, is twenty-five percent (25%) or less of such entity’s
total EBITDA; provided, however, Employee’s participation with such entity shall
not directly or indirectly be with (A) any

 

i

--------------------------------------------------------------------------------


 

television division, affiliate, or subsidiary of any such entity or (B) any
other division, subsidiary, or affiliate of any such entity involved in the
sale, utilization, or development of the digital television spectrum owned or
controlled by such entity.

 

(d)           In the event that (i) Chesapeake places all or substantially all
of its television broadcast stations up for sale within eighteen (18) months
after termination of Employee’s employment hereunder, or (ii) Employee’s
employment is terminated in connection with the disposition of all or
substantially all of such television broadcast stations (whether by sale of
assets, equity, or otherwise), Employee agrees to be bound by, and to execute
such additional instruments as may be necessary or desirable to evidence
Employee’s agreement to be bound by, the terms and conditions of any
non-competition provisions contained in the purchase and sale agreement for such
stations, without receiving any consideration therefore beyond that expressed in
this Agreement.  Notwithstanding the foregoing, in no event shall Employee be
bound by, or obligated to enter into, any non-competition provisions referred to
in this Section 5.2  that extend beyond eighteen (18) months from the date of
termination of Employee’s employment hereunder or whose scope extends the scope
of the non-competition provisions set forth in Section 5.2(a) of this Agreement.

 

(e)           The eighteen (18) month time period referred to in this
Section 5.2 of this Agreement shall be tolled on a day-for-day basis for each
day during which Employee participates in any activity in violation of
Section 5.2 of this Agreement so that Employee shall be restricted from engaging
in the conduct referred to in Section 5.2 of this Agreement for a full eighteen
(18) months.

 

(f)            For purposes of this Section 5.2, Designated Market Area shall
mean the designated market area (“DMA”) as defined by The A.C. Nielsen Company
(or such other similar term as is used from time to time in the television
broadcast community).

 

5.3.         Acknowledgment.   Employee acknowledges and agrees that the
covenants and obligations set forth in Sections 5 and 6 of this Agreement) are
collectively a condition of Employee being employed by Chesapeake, Employee
having access to Confidential Information, being eligible to receive the
compensation and other benefits set forth in this Agreement, Employee’s
advancement at Chesapeake/STG, and Employee being eligible to receive other
special benefits at Chesapeake/STG; and further, that this Agreement is entered
into, and is reasonably necessary, to protect the Chesapeake Entities’
investment in Employee’s training and development, and to protect the goodwill,
trade secrets, business practices, and other business interests of the
Chesapeake Entities.

 

6.             Remedies.

 

6.1.         Injunctive Relief.   The covenants and obligations contained in
Section 5 of this Agreement relate to matters which are of a special, unique,
and extraordinary character, and a violation of any of the terms of such
Section will cause irreparable injury to the Chesapeake Entities, the amount of
which will be impossible to estimate or determine and which cannot be adequately
compensated.  Therefore, Chesapeake Entities will be entitled to an injunction,
a restraining order, or other equitable relief from any court of competent
jurisdiction (subject to such terms and conditions that the court determines
appropriate) restraining any violation or threatened

 

j

--------------------------------------------------------------------------------


 

violation of any of such terms by Employee and such other persons as the court
orders.  The parties acknowledge and agree that judicial action, rather than
arbitration, is appropriate with respect to the enforcement of the provisions of
Section 5 of this Agreement.  The forum for any litigation hereunder shall be
the Circuit Court of Baltimore County or the United States District Court
(Northern Division) sitting in Baltimore, Maryland.

 

6.2.         Cumulative Rights and Remedies.  The rights and remedies provided
by Section 5 of this Agreement are cumulative and are in addition to any other
rights and remedies any of the Chesapeake Entities may have at law or equity.

 

7.             Absence of Restrictions.    Employee warrants and represents that
Employee is not a party to or bound by any agreement, contract, or
understanding, whether of employment or otherwise, with any third person or
entity which would in any way restrict or prohibit Employee from undertaking or
performing employment with Chesapeake in accordance with the terms and
conditions of this Agreement.

 

8.             Special Incentive Bonus.

 

8.1.         Achievement of Incentive Criteria. Provided that Employee is
continuously employed by Chesapeake from the Effective Date through the earliest
of (a) December 31, 2018 (the “Incentive Effective Date”), or (b) the “Change in
Control Date” defined in Section 8.4 of this Agreement or (c) the termination of
this Agreement pursuant to Agreement Sections 4.1(a)(1) (the Death of the
Employee), 4.1(a)(2) (the Disability of the Employee), 4.1(a)(5) (the
termination of Employee by Chesapeake without Cause), or 4.1(a)(6) (the
termination of employment by Employee for Good Reason) or (d) an initial Public
Offering of Chesapeake stock (an “IPO”), then Employee shall be entitled to a
payment of a bonus (the “Special Incentive Bonus”) in the manner provided in
Section 8.3 of this Agreement.  Subject to the limitations contained in
Section 4.2(b)(3) and Section 4.2 (e)(4), the amount of Special Incentive Bonus
shall be: (i) a fixed percent (the “Fixed Percent”) of the increase in the
Chesapeake’s enterprise value (the “Enterprise Value”) as of a Change of Control
Date or an IPO above the Enterprise Value of Chesapeake on the Effective Date
(as subsequently adjusted for acquisitions and sales and transfers of stations
by and between any Chesapeake and any STG entity), not to exceed Fifteen Million
Dollars and no cents ($15,000,000.00); and (ii) in all other applicable
instances (except for a Change of Control or an IPO), eighty percent (80%) of
the Fixed Percent of the increase in Chesapeake’s Enterprise Value above the
Enterprise Value of Chesapeake as of the Effective Date (as subsequently
adjusted for acquisitions of station to be managed by Chesapeake sales of
stations managed by Chesapeake, transfers of the management of stations from
Chesapeake to STG, and transfers of the management of stations from STG to
Chesapeake), not to exceed Fifteen Million Dollars and no cents
($15,000,000.00).  The applicable dates described in (a) through (c) above are
sometimes generically referred to in this Agreement as an “Earned Bonus Date”).

 

(a)           The Earned Bonus Date Enterprise Value of Chesapeake shall be
calculated as follows in all cases, except in the case of an IPO:

 

(1)           the pro forma amount of Chesapeake’s previous two (2)

 

k

--------------------------------------------------------------------------------


 

years (or such lesser period of time as provided in Section 8.2) average annual
EBITDA (as “EBITDA” as defined in Section 8.2 of this Agreement) (the “Two Year
Average Trailing EBITDA”), multiplied times

 

(2)           7.7 (the “Agreed Multiple”).

 

(b)           The Earned Bonus Date Enterprise Value of Chesapeake shall be
calculated as follows in the event of an IPO:

 

(1)           The average per share trading price of the Chesapeake capital
stock (as reported on any applicable public stock exchange) sold at the IPO over
the fourteen (14) trading days immediately following the IPO; times

 

(2)           The total number of issued and outstanding shares of Chesapeake’s
capital stock on a fully diluted basis.

 

(c)           For the purposes of the calculation of the Special Incentive
Bonus, the parties hereby agree that:

 

(1)           Based upon the a closing on the acquisitions of Barrington and
Cox, Chesapeake’s Effective Date Enterprise Value (the “Effective Date
Enterprise Value”) is Seven Hundred Ten Million Dollars and no cents
($710,000,000.00), which amount shall increase with every subsequent acquisition
of a television station or stations that are to be owned or managed by
Chesapeake in an amount equal to the aggregate acquisition price (including
costs incurred) for each such acquisition; and

 

(2)           The Fixed Percent shall be one and half percent (1.5%) as of the
Effective Date and shall increase as follows over the immediately following four
(4) years until it reaches a maximum of six percent (6%):

 

(i)            One and one half percent (1.5%) beginning on the Effective Date
and continuing for the next (24) twenty-four consecutive months thereafter;

 

(ii)           Three percent (3%) beginning on the twenty fourth (24th) month
following the Effective Date and continuing for the next (12) twelve consecutive
months thereafter;

 

(iii)          Four and one half percent (4.5%) beginning on the thirty-sixth
(36th) month following the Effective Date and continuing for the next (12)
twelve consecutive months thereafter; and

 

(iv)          Six percent (6%) beginning on the forty-eighth (48th) month
following the Effective Date and continuing thereafter.

 

(3)           The following is an example of the intended calculation of the
Special Incentive Bonus as of a hypothetical Earned Bonus Date, which is not
occasioned by and

 

l

--------------------------------------------------------------------------------


 

IPO, occurring after forty-eight (48) months from the Effective Date:

 

(i)            $116.0mm (which is the hypothetical Two Year Average Trailing
EBITDA); multiplied times

 

(ii)           7.7 (the Agreed Multiple); equals

 

(iii)          a new Enterprise Value of $893.2mm; minus

 

(iv)          $800.0mm (the Effective Date Adjusted Enterprise Value assuming
$90.0mm of new acquisitions in addition to the Barrington and Cox acquisitions);
equals

 

(v)           $93.2mm (i.e., the increase of the Earned Bonus Date Enterprise
Value above the Effective Date Enterprise Value); multiplied times

 

(vi)          a hypothetical Earned Bonus Date Fixed Percent of six percent
(6%); equals

 

(vii)         a Change of Control Incentive Bonus of $5,592,000; and

 

(viii)        in all other instances (and not occasioned by Change of Control or
an IPO), an Incentive Bonus equal to eighty percent (80%) of the Change of
Control Incentive Bonus or $4,473,600.

 

No amount of Special Incentive Bonus shall be payable until a compensation
committee of two or more outside directors (within the meaning of
Section 162(m)(4)(C) of the Code) of Sinclair Broadcast Group, Inc., certifies
in writing the performance which has been achieved and the amount of bonus
payable.  Furthermore, no payment of a Special Incentive Bonus may be made which
exceeds that amount payable based on the performance achieved under the rules of
this Section 8

 

8.2.         Definition of EBITDA.      For the purposes of this Agreement and
the payment of the Special Incentive Bonus, EBITDA for each year during the
previous two (2) year period preceding the Earned Bonus Date under
Section 8.1(a)(1) is defined as follows: the operating income of and discrete to
Chesapeake and those television station owned and/or managed by Chesapeake for
the trailing twelve (12) full calendar months ending on or prior to the Earned
Bonus Date for each year during the previous two (2) year period preceding the
Earned Bonus Date under Section 8.1(a)(1) before any deductions (during the same
twelve (12 ) month periods) for (i) depreciation, (ii) amortization,
(iii) impairment charges (iv) any expense for the payment of the Special
Incentive Bonus, and (v) any severance payments and reduced by (during the same
twelve (12) month periods) (a) film payments made by Chesapeake for itself and
all stations owned and/or managed by Chesapeake, and (b) any increase in “net
retransmission fees” (i.e., retransmission fees received less amounts paid to
networks and others in any manner relating thereto) that are in excess of the
amount of net retransmission fees attributable the Potential Acquisitions on the
date that Chesapeake closes on such Potential Acquisitions. In the event that
the period from the Effective Date to the Earned Bonus Date is less than two
years, to determine the average annual EBITDA for

 

m

--------------------------------------------------------------------------------


 

purposes of Two Year Trailing Average EBITDA, the total amount of EBITDA as
provided under this Section 8.2 over such shorter period shall be divided by the
number of full and fractional months in such shorter period and then multiplied
by twelve (12).

 

8.3.         Manner of Payment.   Any Special Incentive Bonus that is payable
under this Section 8 shall be paid in a single lump sum payment as soon as is
administratively practical (as determined in the sole and absolute discretion of
Chesapeake), but in no event later than the earlier of (i) ninety (90) days
following the applicable Earned Bonus Date and (ii) March 10 of the calendar
year following the year in which the Earned Bonus Date occurs.  Notwithstanding
the immediately preceding sentence, if (a) the Special Incentive Bonus is
determined by Chesapeake to be a payment of deferred compensation that is
subject to section 409A of the Code and the regulations promulgated thereunder,
and (b) any payment of such Special Incentive Bonus would payable and due to
Employee upon Employee’s “separation from service” as determined by Chesapeake
in accordance with sections 409A(a)(2)(A)(i) and 409A(a)(2)(B) of the Code and
the regulations promulgated thereunder, and (iii) Employee is a “specified
employee” as determined by Chesapeake in accordance with section
409A(a)(2)(B) of the Code and the regulations promulgated thereunder, then the
payment of the Special Incentive Bonus shall be made in accordance with
Section 9.14 of this Agreement.  Any such Special Incentive Bonus shall be paid
to Employee, or if he is deceased, to the person or persons designated by
Employee pursuant to Section 9.19 of this Agreement (or, if no such written
designation has been made, Employee’s estate).

 

8.4.         Entitlement to Special Incentive Bonus upon a Change in Control.

 

(a)           The “Change in Control Date” shall be the date of receipt by
Chesapeake or its stockholders of the consideration related to a Change in
Control, as defined in Section 8.4(b) below.

 

(b)           “Change in Control” means and includes each and all of the
following occurrences:

 

(i)            A closing on any merger or consolidation of Chesapeake with any
other corporation that has been approved by the stockholders of Chesapeake,
other than a merger or consolidation which would result in the voting securities
of Chesapeake outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent company) fifty percent (50%) or more of the
total voting power represented by the voting securities of such surviving
entity, or its parent company, outstanding immediately after such merger or
consolidation, or a closing under any plan of complete liquidation of Chesapeake
or an agreement for the sale or disposition by Chesapeake of all or
substantially all of Chesapeake’s entities or assets that has been approved by
the stockholders of Chesapeake; or

 

(ii)           The acquisition by any Person as Beneficial Owner (as defined in
Section 8.4 (d) below), directly or indirectly, of securities of Chesapeake
representing more than fifty percent (50%) of the total voting power represented
by Chesapeake’s then outstanding voting securities.

 

n

--------------------------------------------------------------------------------


 

(c)           Any other provision of this Section 8 notwithstanding, the term
Change in Control shall not include either of the following events undertaken at
the election of Chesapeake:

 

(i)            Any transaction, the sole purpose of which is to change the state
of incorporation of Chesapeake or STG; or

 

(ii)           A transaction, the result of which is to sell all or
substantially all of the assets of Chesapeake or STG to another corporation (the
“Surviving Corporation”); provided that the Surviving Corporation is owned or
controlled, directly or indirectly, by those stockholders of Chesapeake who
owned or controlled fifty percent (50%) or more of the voting securities of
Chesapeake immediately preceding such transaction; and provided, further, that
the Surviving Corporation expressly assumes this Agreement.

 

(d)           For purposes of this Section 8.4, the term “Beneficial Owner” has
the meaning ascribed to such term in Rule 13d-3 of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

(e)           For purposes of this Section 8.4, the term “Person” has the
meaning ascribed to such term in section 3(a)(9) of the Exchange Act and as used
in sections 13(d) and 14(d) thereof, including a group as defined in section
13(d) of the Exchange Act but excluding SBG and any subsidiary and any employee
benefit plan sponsored or maintained by SBG or any subsidiary (including any
trustee of such plan acting as Trustee).

 

8.5.         Waiver of Other Payments upon Payment of Special Incentive Bonus.

 

Any payment of the Special Incentive Bonus that is described in this Section 8
will be in lieu of any termination or severance payments required by any policy
of Chesapeake, or, to the fullest extent permissible thereunder, applicable law
(including unemployment compensation).

 

9.             Miscellaneous.

 

9.1.         Attorneys’ Fees.  In any action, litigation, or proceeding
(collectively, “Action”) between the parties arising out of or in relation to
this Agreement, the prevailing party in the Action will be awarded, in addition
to any damages, injunctions, or other relief, and without regard to whether such
Action is prosecuted to final appeal, such party’s costs and expenses, including
reasonable attorneys’ fees.  Subject to Chesapeake’s receipt of an itemized
statement of account from the attorney for the Employee, Chesapeake shall pay
Employee’s attorney directly or, if such attorney has already been paid by the
Employee, shall reimburse Employee for Employee’s attorney’s fees incurred in
the negotiation of this Agreement, up to a maximum of Twenty-Five Thousand
Dollars and no cents ($25,000.00).

 

9.2.         Headings. The descriptive headings of the Sections of this
Agreement are inserted for convenience only, and do not constitute a part of
this Agreement.

 

9.3.         Notices. All notices and other communications hereunder shall be in

 

o

--------------------------------------------------------------------------------


 

writing and shall be deemed given upon (a) oral or written confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery of a standard
overnight courier or when delivered by hand, or (c) the expiration of five
(5) business days after the date mailed, postage prepaid, to the parties at the
following addresses:

 

If to Chesapeake to:

 

Chesapeake Television, Inc.

 

 

10706 Beaver Dam Road

 

 

Cockeysville, Maryland 21030

 

 

Attn:

David D. Smith and David B. Amy

 

 

 

With a copy to:

 

Steven A. Thomas, Esquire

 

 

Thomas & Libowitz, P.A.

 

 

100 Light Street, Suite 1100

 

 

Baltimore, Maryland 21202

 

 

 

And a copy to:

 

Barry Faber, Esq.

 

 

General Counsel

 

 

Sinclair Broadcast Group, Inc.

 

 

10706 Beaver Dam Road

 

 

Cockeysville, Maryland 21030

 

 

 

If to Employee to:

 

Steven J. Pruett

 

 

At Employee’s address as listed

 

 

from time to time, in the

 

 

personnel records of

 

 

Chesapeake (or any affiliate thereof)

 

 

 

With a copy to:

 

Lawrence K. Cagney, Esq.

 

 

Debevoise & Plimpton, LLP

 

 

919 Third Avenue

 

 

New York, New York 10022

 

or to such other address as will be furnished in writing by any party in
accordance with this Section 9.3.  Any such notice or communication will be
deemed to have been given as of the date so mailed.

 

9.4.         Assignment.   Chesapeake may not assign, transfer, or delegate
Chesapeake’s rights or obligations under this Agreement and any attempt to do so
is void; provided, Chesapeake may assign this Agreement to any subsidiary of
Chesapeake or any parent of Chesapeake; provided such assignment shall not
relieve Chesapeake of its obligations hereunder, and Employee hereby consents
and agrees to be bound by any such assignment by Chesapeake.  Employee may not
assign, transfer, or delegate Employee’s rights or obligations under this
Agreement and any attempt to do so is void.  This Agreement is binding on and
inures to the benefit of the parties, their successors and assigns, and the
executors, administrators, and other legal representatives of Employee.  No
other third parties, other than Chesapeake Entities, shall have, or

 

p

--------------------------------------------------------------------------------


 

are intended to have, any rights under this Agreement.

 

9.5.         Counterparts.  This Agreement may be signed in one or more
counterparts.

 

9.6.         Governing Law.   THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF MARYLAND (REGARDLESS OF THE LAWS THAT MIGHT BE APPLICABLE UNDER
PRINCIPLES OF CONFLICTS OF LAW) AS TO ALL MATTERS (INCLUDING VALIDITY,
CONSTRUCTION, EFFECT, AND PERFORMANCE.)

 

9.7.         Severability.   If the scope of any provision contained in this
Agreement is too broad to permit enforcement of such provision to its full
extent, then such provision shall be enforced to the maximum extent permitted by
law, and Employee hereby consents that such scope may be reformed or modified
accordingly and enforced as reformed or modified in any proceeding brought to
enforce such provision.  Subject to the immediately preceding sentence, whenever
possible, each provision of this Agreement will be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision, to the extent of such prohibition or invalidity, shall not be deemed
to be a part of this Agreement, and shall not invalidate the remainder of such
provision or the remaining provisions of this Agreement.

 

9.8.         Entire Agreement.   This Agreement constitutes the entire agreement
of Employee and Chesapeake regarding Employee’s employment by Chesapeake.  This
Agreement amends, supersedes, and replaces all prior agreements and
understandings, written or verbal, formal or informal, among the parties with
respect to the employment of Employee by Chesapeake, including the subject
matter of this Agreement.  This Agreement may not be amended or modified except
by agreement in writing, signed by the party against whom enforcement of any
waiver, amendment, modification, or discharge is sought.  Notwithstanding
anything herein to the contrary, this Agreement is not intended to supersede,
amend, replace or in any way effect any Restricted Stock Award Agreement between
Chesapeake and Employee, all of which agreements shall remain in full force and
effect without modification thereto.

 

9.9.         Interpretation.     This Agreement is being entered into among
competent and experienced businessmen (who have had an opportunity to consult
with counsel), and any ambiguous language in this Agreement will not necessarily
be construed against any particular party as the drafter of such language.

 

9.10.       Continuing Obligations.   The provisions contained in the following
Sections of this Agreement will continue and survive the termination of
Employee’s employment under this Agreement: Sections 4.2, 5, 6, 8 and 9.

 

9.11.       Taxes.    Chesapeake shall withhold from any payments under this
Agreement all applicable federal, state, city, or other taxes required by
applicable law to be so withheld.

 

9.12.       Waiver of Jury Trial.  STG, CHESAPEAKE, AND EMPLOYEE DO

 

q

--------------------------------------------------------------------------------


 

HEREBY JOINTLY AND SEVERALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO WHICH BOTH ARE PARTIES ARISING OUT OF, OR IN ANY MANNER
PERTAINING TO, THIS AGREEMENT.  IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER
CONSTITUTES A WAIVER OF THE RIGHT TO TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTIONS OR PROCEEDINGS.  THIS WAIVER IS KNOWINGLY, VOLUNTARILY,
AND WILLINGLY MADE BY EMPLOYEE AND CHESAPEAKE, AND EACH REPRESENTS AND WARRANTS
TO THE OTHER THAT NO REPRESENTATIONS OF FACTS OR OPINION HAVE BEEN MADE BY ANY
PERSON TO INDUCE THIS WAIVER OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
STILL FURTHER, EMPLOYEE AND CHESAPEAKE EACH REPRESENTS TO THE OTHER THAT EACH
HAS BEEN REPRESENTED BY COUNSEL SELECTED BY SUCH PARTY TO REVIEW OR PREPARE THIS
AGREEMENT OR, IF NOT REPRESENTED, THAT SUCH PARTY HAS BEEN ADVISED, AND HAS HAD
THE OPPORTUNITY, TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL TO REVIEW THIS
AGREEMENT PRIOR TO SIGNING THIS AGREEMENT.

 

9.13.       Exclusion from ERISA and Retirement and Fringe Benefit Computation. 
Employee and Chesapeake do hereby jointly and severally acknowledge and agree
that this Agreement shall not be regarded as an “employee benefit plan” under 29
U.S.C. § 1002(3); provided, however, that if this Agreement is ever regarded as
an “employee benefit plan” under 29 U.S.C. § 1002(3), Employee and Chesapeake
acknowledge and agree that this Agreement shall be regarded as a plan which is
unfunded and is maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
under 29 U.S.C. § 1051(2).  Unless specifically provided otherwise pursuant to a
separate plan or agreement, any payment of the Special Incentive Bonus under
this Agreement shall not be taken into account as “wages,” “salary” or
“compensation” in determining eligibility or benefits under (i) any pension,
retirement, profit sharing or other qualified or nonqualified plan of deferred
compensation, (ii) any employee welfare or fringe benefit plan, including, but
not limited to, group life insurance and disability, or (iii) any form of
extraordinary pay, including, but not limited to, bonuses, sick pay, and
vacation pay.

 

9.14.       Section 409A Compliance.  This Agreement may not be amended in any
way that results in a violation of section 409A of the Code or any regulatory or
other guidance issued by the Internal Revenue Service thereunder.  In
particular, except to the extent permitted by regulatory or other guidance
issued by the Internal Revenue Service under section 409A(a)(3) of the Code, no
amendment of this Agreement shall in any way (including a change in form of
distribution) result in acceleration of the timing or amount of any payment (or
any portion thereof) of deferred compensation that is due under this Agreement. 
An amendment that permits acceleration for any one or more of the reasons that
constitute exceptions to the prohibition on acceleration of payments, pursuant
to Treas. Regs. § 1.409A-3(j) (as presently written or as hereafter amended,
finalized, replaced or supplemented), shall not be deemed to be in violation of
this Section 9.14.  Notwithstanding any provision of this Agreement to the
contrary, if Employee is regarded as a “specified employee” within the meaning
of section 409A(a)(2)(B) of the Code and the regulations promulgated thereunder,
he may not receive any payment(s) of

 

r

--------------------------------------------------------------------------------


 

“deferred compensation” due to a “separation from service” as determined by
Chesapeake in accordance with sections 409A(a)(2)(A)(i) and 409A(a)(2)(B) of the
Code and the regulations promulgated thereunder, unless such payment(s) are made
on or after the date that is six months after the date of such separation from
service (or if earlier, the date of death of such specified employee.)  
Instead, any such payments to which such specified employee would otherwise be
entitled during the first six (6) months following such separation from service
shall be accumulated and paid on the first day of the seventh month following
the date of separation from service.

 

9.15.       No Right to Employment.  Nothing herein contained is intended to or
shall be construed as conferring upon Employee any right to continue in the
employ of Chesapeake.

 

9.16.       Enforcement.  The location of any arbitration regarding this
Agreement shall be Baltimore County, Maryland.  The forum for any litigation
involving this Agreement shall be the Circuit Court of Baltimore County or the
United States District Court (Northern Division) sitting in Baltimore,
Maryland.  In the event that either party institutes an action to enforce or
interpret any provision of this Agreement, the non-prevailing party shall pay to
the prevailing party all costs and expenses (including a reasonable sum for
attorneys’ fees and all expert witness fees) incurred by the prevailing party in
connection with any such action as determined by the finder of fact in such
proceeding.

 

9.17.       Independent Legal Counsel.  The undersigned understands and
acknowledges that this Agreement was prepared by counsel for Chesapeake.  The
undersigned understands that Employee and Chesapeake may be adverse to each
other regarding terms and conditions set forth in this Agreement.  The
undersigned acknowledges that counsel to Chesapeake has not represented Employee
in connection with the preparation of this Agreement nor provided Employee with
any legal or other advice in connection with this Agreement and that Employee
has been advised and urged to seek independent professional legal, tax, and
financial advice in connection with deciding to enter into this Agreement.

 

9.18.       Arbitration and Extension of Time.  Except as specifically provided
in Section 6 of this Agreement, any dispute or controversy arising out of or
relating to this Agreement shall be determined and settled by arbitration in
Baltimore County, Maryland in accordance with the Commercial Rules of the
American Arbitration Association then in effect, and the Federal Arbitration
Act, 9 U.S.C. § 1 et seq., and judgment upon the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction.  The
expenses of the arbitration shall be borne by the non-prevailing party to the
arbitration, including, but not limited to, the cost of experts, evidence, and
legal counsel, as determined by the arbitrator(s) in any such proceeding. 
Whenever any action is required to be taken under this Agreement within a
specified period of time and the taking of such action is materially affected by
a matter submitted to arbitration, such period shall automatically be extended
by the number of days, plus ten (10) that are taken for the determination of
that matter by the arbitrator(s).  Notwithstanding the foregoing, the parties
agree to use their best reasonable efforts to minimize the costs and frequency
of arbitration hereunder.

 

s

--------------------------------------------------------------------------------


 

9.19        Payment to Beneficiaries and Beneficiary Designation.

 

(a)           In the event of Employee’s death at a time when Employee is
entitled to receive but has not yet received any cash payments pursuant to this
Agreement, any such remaining payments shall be paid to Employee’s
beneficiaries.

 

(b)           Simultaneously with the execution of this Agreement, Employee
shall designate one or more beneficiaries to receive the cash payments referred
to in Section 9.19(a) of this Agreement.  Such beneficiary designation shall be
set forth in Exhibit A attached hereto and made a part hereof, and may be
modified by Employee at any time, and from time to time, by execution of a new
Exhibit A.  Each designation of beneficiary will revoke all prior designations
by Employee.

 

(c)           If the primary beneficiaries named by Employee die before
Employee, and there are no living contingent beneficiaries named by Employee,
Chesapeake shall direct distribution of the cash payments payable pursuant to
this Agreement to the legal representative of the estate of Employee.

 

9.20        Payments to Minors.  If any person to whom any cash payment is due
under this Agreement is a minor, or is reasonably found by Chesapeake to be
incompetent by reason of physical or mental disability, Chesapeake shall have
the right to cause such payments becoming due to such person to be made to
another for his benefit, without responsibility of Chesapeake to see to the
application of the payment of any such payments, and such payment will
constitute a complete discharge of the liabilities of Chesapeake with respect
thereto.

 

9.21        Approval of Special Incentive Bonus Payments.  SBG, the ultimate
parent of Chesapeake, has agreed to submit the Special Incentive Bonus
provisions of this Agreement for approval by its shareholders in manner intended
to qualify the bonus payment which may be earned under such Special Incentive
Bonus provisions for treatment as “performance-based compensation” under
Section 162(m)(4) of the Code.  Accordingly, notwithstanding any other provision
of this Agreement to the contrary, the Special Incentive Bonus provisions of
this Agreement shall not be effective and no bonus shall be payable unless such
approval of the shareholders is obtained.

 

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

[THE SIGNATURES OF THE PARTIES APPEAR ON THE IMMEDIATELY FOLLOWING PAGE]

 

t

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

 

 

 

CHESAPEAKE TELEVISION, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

Steven J. Pruett

 

u

--------------------------------------------------------------------------------